             IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

                                  *
VICKIE WOODWARD,
                                   *


                                   *
       Plaintiff,
                                   ■k



            V.                     *          CV   118-032
                                   *



JIM HUDSON LUXURY CARS, INC.,
                                   ★



       Defendant.




                              ORDER




       Before the Court is Defendant's motion for summary judgment.

(Doc. 22.)       In this action, the Clerk of Court gave Plaintiff

notice of the motion for summary judgment and informed her of the

summary judgment rules, the right to file affidavits or other

materials in opposition, and the consequences of default.       (Doc.

23.)   Thus, the notice requirements of Griffith v. Wainwright, 772

F.2d 822, 825 (11th Cir. 1985) (per curiam), are satisfied.       The

time for filing materials in opposition has expired, and the motion

is ripe for consideration.



                             I. BACKGROUND


       Plaintiff, Vickie Woodward, began working for Defendant, Jim

Hudson Luxury Cars, Inc., on March 10, 2014.       (Def.'s St. of Mat.
Facts,   Doc. 22-5, ^ 1.)^           At the outset.    Defendant employed

Plaintiff as a service advisor in the new car service department

at its Lexus store.     (Id.)   The following year. Defendant promoted

Plaintiff to Assistant Service Manager.          (Id. ^ 2.)

A. Plaintiff s Transfer from New to Used Car Center

     In August 2015, Plaintiff received a breast cancer diagnosis

and informed Defendant in September 2015 that she required leave

to undergo a double mastectomy.          (Pl.'s St. of Mat. Facts, Doc.

27-1,     6, 7.)    Upon learning of Plaintiff's forthcoming surgery,

Marcus   Wideman,     Defendant's      Service   Manager,     commented     to

Plaintiff that he wanted to ''hug the girls" before Plaintiff's

operation. (Pl.'s St. of Mat. Facts, 1 8.) Following Plaintiff's
disclosure of her diagnosis to Defendant's General Manager, Bill

Gibbs, Mr. Gibbs made the decision to relocate Plaintiff from the

new car service center to the used car service center.                (Def.'s

St. of Mat. Facts, SI 9; Pl.'s St. of Mat. Facts, SISI 2, 11.)             Mr.

Gibbs instructed Mr. Wideman to inform Plaintiff of the transfer.

(Pl.'s St. of Mat. Facts, S[ 11.)         Although the Parties seemingly

disagree to some degree on the date of the transfer, it occurred
sometime between October 1, 2015, and October 5, 2015.                (Def.'s

St. of Mat. Facts, SI 9; Pl.'s St. of Mat. Facts, SI 17.)




^ The Court's citation to Defendant's Statement of Undisputed Material Facts or
Plaintiff's Statement of Disputed Material Facts indicates the statement is
undisputed unless otherwise noted.
     The   Parties    dispute the implications of and          reasons for

Plaintiff's employment move. According to Plaintiff, the transfer

equated    to   a    demotion   in   terms      of   reputation,    prestige,

compensation, and duties and Defendant demoted her because of her

cancer diagnosis and requested leave.            (Id. SI 10; Woodward Dep.,

Doc. 22-2, at 278:1-14, 279:21-280:19, 295:4-24; Pl.'s Resp. to

Def.'s St. of Mat. Facts, Doc. 27-3, SI 17 (citing Woodward Dep.,

Doc. 22-2, at 274:17-276:7).)            Defendant, on the other hand,

disagrees with Plaintiff's classification of the transfer as a

demotion   because     she   operated   under    the   same title    and   she

experienced no reduction in pay. (Def.'s St. of Mat. Facts, SI 11;

Hooks Aff., Doc. 22-1, SI 9.) Furthermore, Defendant provides three

reasons for the transfer, none of which involve Plaintiff s cancer

diagnosis: (1) the used car service center had no managers and

needed Plaintiff's experience; (2) Defendant recently transferred

the top service advisor in the new car service department to the

used car service department resulting in a negative impact on

Plaintiff's commissions; and (3) conflict between Plaintiff and

Mr. Wideman caused a drop in morale and customer service scores in

the new car service department.         (Id. SISI 5-7.)   Plaintiff disputes

the legitimacy of each of Defendant's reasons for the transfer.

(Pl.'s Resp. to Def.'s St. of Mat. Facts, SISI 17-19.)
B. Plaintiff's Leave


     Plaintiff     went    on    leave    effective       October   21,     2015,     and

returned December 15, 2015.          (Def.'s St. of Mat. Facts, SISI 29-30.)

Post surgery, chemotherapy side effects forced Plaintiff to take

additional    leave      beginning       January    12,    2016.       (Id.      SI 36.)

Plaintiff stated she needed leave extending until July 1, 2016,

however, her twelve weeks of Family and Medical Leave Act leave

expired February 15, 2016.               (Id. SISI 37, 39)          At that point.

Defendant granted Plaintiff fourteen weeks of additional leave

under Defendant's company policy.              (Id. SI 41)         On May 25, 2016,

Angela    Hooks,   Defendant's       Controller       and     Director      of    Human

Resources, mailed Plaintiff to inform her that she had exhausted

her discretionary leave and her "eligibility to participate in

[Defendant's]         group        health          plan       as       an        active

employee . . .     [would] end[]" on May 31, 2016.                  (I^ SI 44; May

25, 2016 Letter, Doc. 22-1, at 15.)

     Plaintiff did not immediately respond to Ms. Hooks's letter

but subsequently informed Defendant that she received medical

clearance to return to work on July 18, 2016.                 (Def.'s St. of Mat.

Facts, SI 45; Pl.'s Resp. to Def.'s St. of Mat. Facts, SI 45;

Woodward Dep., at 286:22—287:5; Medical Clearance, Doc. 22-2, at

130.)    During Plaintiff's leave. Defendant demolished the used car

service center to construct a new dealership building.                           (Hooks

Aff.,    SI 24.)    On    July    18,     2019,    Plaintiff       returned      to   the
dealership. (Def.'s St. of Mat. Facts, SI 46; Pl.'s Resp. to Def.'s

St. of Mat. Facts, SI 46.)      Plaintiff met with Warren Spooner,

Manager of the former used car service center and current ^'Lot 3."

(Def.'s St. of Mat. Facts, SI 47; Hooks Aff., SI 25.)     Mr. Spooner

asked Plaintiff to return the following week to allow him time to

work on a position for her.     (Pl.'s St. of Mat. Facts, SI 31.)   Ms.

Hooks, however, intervened and asked Plaintiff to return the

following day, July 19, 2016.     (Pl.'s St. of Mat. Facts, SI 33.)

C. The Social Media Pos-ts


     Defendant received an email sometime around July 11, 2016,

enclosing a posting Plaintiff allegedly made, associated with her

Facebook profile, on an online article. (Def.'s St. of Mat. Facts,

SI 51; Pl.'s St. of Mat. Facts, SI 37; Social Media Emails, Doc. 22-

2, at 131-32, 172-74.)       The post appears to include Plaintiff's

name. Plaintiff's place of employment, and the message: ''HANDS UP;

THEY WON'T SHOOT!! ! Maybe white people understand proper English

and simple direction better."       (Social Media Emails, at 131-32,

172-74.)   The record also contains three relevant social media

posts allegedly made by current and former employees of Defendant.

     First, Mr. Spooner purportedly posted a meme that states, in

part, "all lives matter" and "put your race card away." (Spooner

Post, Doc. 22-2, at 159.)      Second, Mark Licklider posted an image

on his Facebook page containing the caption, "It's not about color.
It's about the law."2    (Licklider Post, Doc. 22-2, at 161.)       Third,

Charles Cook posted an image depicting a Confederate flag and black

men with sagging pants.       The caption above the flag reads ^^this

does not offend me" and below the men read ^'but this bullshit

does."   (Cook Post, Doc. 22-2, at 171.)

D. Plaintiff's Termination


     Plaintiff returned to the dealership on July 19, 2016, and

met with Karyn Heimes, Defendant's Chief Financial Officer, and

Ms. Hooks.    (Def.'s St. of Material Facts, SI 52.)         According to

Defendant, at this meeting, Ms. Heimes and Ms. Hooks informed

Plaintiff that her employment was terminated because her position

no longer existed. (Hooks Aff., SI 26.)         Further, Defendant claims

Ms. Heimes and Ms. Hooks notified Plaintiff that her online post

made her ineligible for rehire.       (Id.)   Plaintiff recalls that Ms.

Heimes and Ms. Hooks told her that she was terminated in light of

her online post but said nothing about her eligibility for rehire.

(Woodward    Dep.,   187:23-188:4,     299:11-20.)      At   that   point.

Plaintiff was presented a severance agreement that she refused to

sign.    (Severance Agreement, Doc. 22-2, at 133-35; July 27, 2016

Email, Doc. 22-2, at 136.)




2 In her deposition, Plaintiff discussed another of Mr. Licklider's Facebook
posts involving the same subject matter. (Woodward Dep., at 337:1—338:18.)
Based on the conclusions herein regarding Mr. Licklider as a comparator, the
Court need not analyze the second post in detail.
E. Equal Employmen't Oppor'tunity Commission

     Plaintiff sent the United States Equal Employment Opportunity

Commission    C'EEOC") an unverified letter, dated April 1, 2016,

stating she was discriminated against based on her gender and

disability.    (April 1, 2016 Letter, Doc. 22-2, at 142.)   The EEOC

responded with a letter on July 13, 2016, informing Plaintiff the

April 1, 2016 letter contained insufficient information.       (July

13, 2016 Letter, Doc. 22-2, at 144.)           The letter enclosed a

questionnaire and informed Plaintiff that if she did not respond

within thirty days of receiving the July 13, 2016 letter, the EEOC

would conclude a lack of intent to file a charge of discrimination.

(Id.)   Plaintiff completed the questionnaire, signed it, and dated

it August 3, 2016.     (EEOC Questionnaire, Doc. 22-2, at 146-52.)

The questionnaire depicts an intake stamp dated October 17, 2016.

(Id. at 145.)    The EEOC then sent Plaintiff a Form 5 charge, which

Plaintiff signed and dated February 7, 2017.     (EEOC Form 5 Charge,

Doc. 22-2, at 153.)     The EEOC received the completed Form 5 on

February 15, 2017, and following investigation, the EEOC notified

Plaintiff of its dismissal and Plaintiff's right to sue.       (Right

to Sue, Doc. 22-2, at 154-58.)    Plaintiff filed the present action

on February 15, 2018.    (Compl., Doc. 1.)
                  II. SUMM2^Y JUDGMENT STANDARD


     Summary judgment is appropriate only if "there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law."     Fed. R. Civ. P. 56(a).    Facts are

"material" if they could "affect the outcome of the suit under the

governing [substantive] law," Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), and a dispute is genuine "if the non[-]moving

party has produced evidence such that a reasonable factfinder could

return a verdict in its favor."     Waddell v. Valley Forge Dental

Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001).        The Court

must view factual disputes in the light most favorable to the non-

moving party, Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986), and must "draw all justifiable inferences

in [the non-moving party's] favor." United States v. Four Parcels

of Real Prop., 941 F.2d 1428, 1437 (11th Cir. 1991) (en banc)

(citation, internal quotation marks, and internal punctuation

omitted).   The Court should not weigh the evidence or determine

credibility.   Anderson, 477 U.S. at 255.

     The moving party has the initial burden of showing the Court,

by reference to materials in the record, the basis for the motion.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).        Because the

standard for summary judgment mirrors that of a directed verdict,

the initial burden of proof required by either party depends on

who carries the burden of proof at trial.     Id. at 322-23.      When
the movant does not bear the burden of proof at trial, it may carry

the initial burden in one of two ways — by negating an essential

element of the non-movant's case or by showing that there is no

evidence to prove a fact necessary to the non-movant's case.             See

Clark V. Coats & Clark, Inc., 929 F.2d 604, 606-08 (11th Cir. 1991)

(citing Adickes v. S.H. Kress & Co., 398 U.S. 144 (1970); Celotex

Corp., 477 U.S. 317). The movant cannot satisfy its initial burden

by merely declaring that the non-moving party cannot meet its

burden at trial.      Id. at 608.

     If — and only if — the movant carries its initial burden, the

non-movant must ^demonstrate that there is indeed a material issue

of fact that precludes summary judgment."          Id.        When the non-

movant bears the burden of proof at trial, the non-movant must

tailor its response to the method by which the movant carries its

initial burden.       For example, if the movant presents evidence

affirmatively negating a          material fact, the    non-movant ^^must

respond with evidence sufficient to withstand a directed verdict

motion   at   trial   on   the   material fact sought    to    be   negated."

Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th Cir. 1993).

On the other hand, if the movant shows an absence of evidence on

a material fact, the non-movant must either show that the record

contains evidence that was ^dverlooked or ignored" by the movant

or ^dome forward with additional evidence sufficient to withstand

a directed verdict motion at trial based on the alleged evidentiary
deficiency."    Id. at 1116—17.   The non-movant cannot carry its

burden by relying on the pleadings or by repeating conclusory

allegations contained in the complaint.      See Morris v. Ross, 663

F.2d 1032, 1033-34 (11th Cir. 1981).    Rather, the non-movant must

respond with affidavits or as otherwise provided by Federal Rule

of Civil Procedure 56.     In reaching its conclusions herein, the

Court has evaluated the Parties' briefs, other submissions, and

the evidentiary record in this case.



                           III. DISCUSSION


     Defendant initially asserts that Plaintiff's late-filed EEOC

charge, dated February 7, 2017, time-bars her Title VII and ADA

claims.     Plaintiff claims that her initial letter to the EEOC,

dated April 1, 2016, constitutes a charge making all claims timely.

The Court addresses the Parties' competing arguments.

A. Timing of EEOC Charge

     ''It is settled law that, under the ADA, plaintiffs must comply

with the same procedural requirements to sue as exist under Title

VII."     Zillyette v. Capital One Fin. Corp., 179 F.3d 1337, 1339

(11th Cir. 1999).    "Prior to filing a Title VII action, . . . a

plaintiff must first file a charge of discrimination with the

EEOC."     Gregory v. Ga. Dep't of Human Res., 355 F.3d 1277, 1279

(11th Cir. 2004) (per curiam).    42 U.S.C. § 2000e-5(e)(1) requires

the plaintiff to file the charge within 180 days after the alleged


                                  10
unlawful employment practice occurred.              Ledbetter v. Goodyear Tire

& Rubber Co., 421 F.3d 1169, 1178 (11th Cir. 2005) (''Under . . . 42

U.S.C. § 2000e-5(e)(1), only those 'unlawful employment practices'

that are complained of in a timely-filed charge of discrimination

to   the   EEOC   can   form   the   basis    for    Title     VII   liability.");

Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1317 (11th Cir. 2001)

(noting that as a non-deferral state, Georgia has a 180-day

deadline); see also 42 U.S.C. § 12117(a) (applying procedures set

forth in section 2000e-5 to ADA actions). The practice "'occurred'

on the day it 'happened.'"           Ledbetter, 321 F.3d at 1179 (quoting

Nat'l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 109 (2002)).

      "[D]iscrete    acts   of    discrimination"   such    as
      "termination, failure to promote, denial of transfer, or
      refusal to hire" are easy to identify, and each
      "constitutes a separate actionable 'unlawful employment
      practice.'" . . .        Because       each   is    an   identifiable
      violation of Title VII, "each discrete discriminatory
      act starts a new clock for filing charges alleging that
      act."


Id. (quoting Morgan, 536 U.S. at 114).                   Courts in this circuit

have interpreted demotion, reduction in pay, and termination as

discrete acts of discrimination.          See, e.g., Fenderson v. Ala. Bd.

of Pardons & Paroles, No. 2:13cv51-CSC, 2014 WL 1017805, at ^IS—

14 (M.D. Ala. Mar. 17, 2014); Nzundu-Andi v. NCO Fin. Sys., Inc.,

No. 1:09-CV-2138-CAP-JFK, 2009 WL 10701239, at *3 n.2 (N.D. Ga.

Dec. 14, 2009); Thomas v. Ala. Council on Human Relations, Inc.,

248 F. Supp. 2d 1105, 1115 (M.D. Ala. 2003).                 Therefore, the Court



                                        11
must analyze Plaintiff's filings with the EEOC and determine

whether   Plaintiff   filed   a   timely    charge   for   each   discrete

employment action.

    ''A charge shall be in        writing and signed       and shall be

verified."   29 C.F.R. § 1601.9.         In addition, a ''charge should

contain": (1) "The full name, address and telephone number of the

person making the charge"; (2) "The full name and address of the

person against whom the charge is made"; (3) "A clear and concise

statement of the facts, including pertinent dates, constituting

the alleged unlawful employment practices"; (4) "If known, the

approximate number of employees of the respondent employer"; and
(5) "A statement disclosing whether proceedings involving the

alleged unlawful employment practice have been commenced before a

State . . . agency." 29 C.F.R. § 1601.12. The EEOC enjoys "broad

discretion to determine in what form a charge must come and what

information it must contain."      Wilkerson, 270 F.3d at 1318.        The

burden of establishing a timely filed charge of discrimination

falls on the plaintiff. Jordan v. City of Montgomery, 283 F. App'x

766, 767 (11th Cir. 2008) (per curiam) (citing Jackson v. Seaboard

Coast Line R.R. Co., 678 F.2d 992, 1010 (11th Cir. 1982)).

     Although the requirement that a plaintiff file a charge with

the EEOC prior to filing a lawsuit is not jurisdictional. Fort

Bend Cty. v. Davis, 139 S. Ct. 1843, 1850 (2019), "the filing of

a charge of discrimination with the EEOC is a condition precedent


                                    12
to the bringing of a civil action under Title VII."      Sanchez v.

Standard Brands, Inc., 431 F.2d 455, 460 {5th Cir. 1970).   Keeping

the foregoing in mind, it is well-established in the Eleventh

Circuit that courts are "extremely reluctant to allow procedural

technicalities to bar claims brought under Title VII."      Gregory,

355 F.3d at 1280.


     1. Demotion and Reduction in Pay Charge


     The Court begins by analyzing when Plaintiff s charge was

filed.   Plaintiff contends her letter to the EEOC on April 1, 2016,

constitutes a timely filed charge and all amendments relate back

to that date.    (Resp. Opp'n Mot. for Summ. J., Doc. 27, at 13.)

Plaintiff continues that to the extent the April 1, 2016 letter

failed to constitute a timely-filed charge, her failure to execute

the necessary changes within the requisite time was not due to her

inaction, and therefore, the time to properly file the charge

should be tolled from the submission of the letter.      (Sur-Reply

Opp'n Mot. for Summ. J., Doc. 33, at 4.)    According to Plaintiff,

her demotion occurred on October 1, 2015.       Therefore, a timely

filed charge for that claim must have been filed, at the latest,

on April 1, 2016.     In light of the Supreme Court and Eleventh

Circuit's holdings that the absence of a timely charge is not

jurisdictional and for the reasons set forth in Section III(C)(1),

infra, the Court need not decide whether the April 1, 2016 letter

satisfies the charge requirement.



                                 13
    2. Termination Charge

    The   Court    must,   however,    address   the    timeliness   of

Plaintiff's EEOC charge encompassing her claims related to her

termination.   Defendant argues that Plaintiff filed her EEOC charge

on February 7, 2017, the date Plaintiff executed her EEOC Form 5

to perfect the charge.     {Br. Supp. Mot. for Summ. J., Doc. 22-4,

at 13.)   Under Defendant's theory, because February 7, 2017, is

more than 180 days from the last possible date of Plaintiff's

termination. Plaintiff s Title VII and ADA claims related to her

termination are barred.    The Court, however, disagrees.      Although

the Court refrains from deciding the validity of the April 1, 2016

letter. Plaintiff timely filed her charge as to the termination

claims with later submissions.

     The EEOC replied to Plaintiff's April 1, 2016 letter with a

letter dated July 13, 2016, informing Plaintiff that the April 1,

2016 letter provided insufficient information and enclosed a

questionnaire.    Plaintiff completed the questionnaire, signed it,

and dated it August 3, 2016.     Although the April 1, 2016 letter

only dealt with Plaintiff s alleged demotion, the questionnaire

referred to her termination on July 19, 2016.          The EEOC stamped

the questionnaire received on October 17, 2016.        Even assuming the

charge was not filed until October 17, 2016, the filing on October

17, 2016, is within 180 days of all possible termination dates.




                                  14
Accordingly, if the completed questionnaire constitutes a charge,

the Title VII and ADA termination claims may proceed.

       Pursuant to 29 C.F.R. § 1601.6(a), ''Where the information

discloses     that   a   person    is   entitled    to   file    a   charge,    the

appropriate officer shall render assistance in the filing of a

charge."      The Eleventh Circuit previously held that an intake

questionnaire        does    not   necessarily       constitute        a   charge.

Pijnenburg v. West Ga. Health Sys, Inc., 255 F.3d 1304, 1306 (11th

Cir.    2001).       Under   the   Eleventh     Circuit's       "manifest-intent

approach," however, an intake questionnaire may serve as a charge

when "the circumstances of [the] case convince a reasonable person

that   [the    plaintiff]     manifested      her   intent   to      activate   the

machinery of Title VII" and the ADA "by lodging her intake

questionnaire with the EEOC."            Wilkerson, 270 F.3d at 1319-20;

Godwin v. Mem'1 Hosp. & Manor, No. 1:15-CV-140 (LJA), 2018 WL

1528204, at *8 (M.D. Ga. Mar. 28, 2018).                 Historically, courts

analyze two specific factors in determining whether a plaintiff's

submission to the EEOC constitutes a charge: (1) "The nature of

the information provided in the document"; and (2) "Whether the

EEOC treated the document in question as a 'charge' and acted

accordingly."        Daniels v. Mobile Register, Inc., No Civ.A. 04-

0832-L, 2005 WL 1505856, at *6 (S.D. Ala. June 24, 2005) (citing

Bost V. Fed. Express Corp., 372 F.3d 1233, 1240-41 (11th Cir.

2004); Wilkerson, 270 F.3d at 1319).



                                         15
       Evaluating the facts of this case, the Court finds that the

questionnaire constitutes a charge, filed on October 17, 2016, at

the latest.      First, the questionnaire contains all of the required

information of a charge in significant detail and is in writing.

Although the questionnaire does not appear to indicate that it was

verified, the lack of verification does not, itself, doom the

submissions's status as a charge.            A charge may be amended to cure

the failure to verify, and the verification relates back to the

timely filed charge. Butler v. Greif, Inc., 325 F. App'x 748, 749

(llth Cir. 2009) {citing Edelman v. Lynchburq Coll., 535 U.S. 106,

113 (2002); 29 C.F.R. § 1601.12(b)).                      Plaintiff subsequently

verified the charge on February 7, 2017, which is deemed to relate

back to the filing of the questionnaire.

       Second,    Plaintiff      manifested      her     intent to     activate     the

administrative process.          First, the ^^Privacy Act Statement" at the

bottom    of     the    questionnaire        reads:       ^^Consistent      with     29

C[.]F[.]R[.] [§] 1601.12(b) . . . , this questionnaire may serve

as a charge if it meets the elements of a charge."                             (EEOC

Questionnaire, at 148.)          Second, Plaintiff checked ^^Box 2" of the

intake    questionnaire       stating, "I         want    to   file    a   charge    of

discrimination,        and   I   authorize       the   EEOC    to   look   into     the

discrimination I described above. I understand that the EEOC must

give     the     employer . . . that         I     accuse      of     discrimination

information about the charge, including my name."                      (Id.)   Box 2


                                        16
contrasts Box 1 which states, ''I want to talk to an EEOC employee

before deciding whether to file a charge.                 I understand that by

checking this box, I have not filed a charge with the EEOC.                    I

also understand that I could lose my rights if I do not file a

charge in time."    (Id.)     A reasonable person could consider this

information   within   the    questionnaire,        along    with    Plaintiff's

supplied information, as Plaintiff manifesting her intent to

activate the administrative        process.         See    Fatz v. Winn-Dixie

Stores, Inc., No. 6:12—cv—1668—Orl—36DAB, 2013 WL 4080330, at *8—

9 (M.D. Fla. Aug. 13, 2013).

     Additionally, in        response    to    Plaintiff's April 1,         2016

letter, the EEOC letter informed Plaintiff that 'Mi]f [the EEOC]

do[es] not hear from you within [thirty] days of the receipt of

this letter, we will conclude that you do not want to file a charge

of employment discrimination."           (July 13, 2016 Letter, at 144.)

Based upon the EEOCs language, a reasonable person could conclude

the opposite, that responding with the questionnaire qualifies as

an expression of intent to file a charge. See Wilkerson, 270 F.3d

at 1320-22.


     Third,   the   facts     indicate       the   EEOC    treated   the   intake

questionnaire as a request for the EEOC to act, sent the EEOC Form

5 charge to Plaintiff to complete, and notified Defendant of the

charge.   Cf. Clark v. Coats & Clark, 865 F.2d 1237, 1239—41 (11th

Cir. 1989) (finding intake questionnaire constituted a charge when


                                        17
the plaintiff returned the intake questionnaire that the EEOC

supplied within 152 days of termination, the EEOC sent a notice of

charge of discrimination to the plaintiff's employer, and then the

plaintiff signed a formal charge 202 days after his termination).

As   the   Eleventh   Circuit    has   instructed,    courts   are   extremely

reluctant to bar a plaintiff her day in court on the basis of a

technical defect.      Considering this hesitation and the foregoing

information, the Court concludes Plaintiff s intake questionnaire

filed on October 17, 2016, at the latest, met her obligation to

file a timely charge with the EEOC regarding her termination

claims.


B. Abandoned Claims


      In her response brief. Plaintiff expressed her intent to

abandon her age discrimination and retaliation claims.                  (Resp.

Opp'n Mot. for Summ. J., at 8 n.l.) Plaintiff further acknowledges

she does not assert a       hostile      work environment claim.         (Id.)

Therefore,     Plaintiff        only   proceeds      with   her      disability

discrimination, gender discrimination, intentional infliction of

emotional distress, and attorney's fees claims.                   Defendant is

entitled to summary judgment on the abandoned claims.

C. Employment: Actions

      Plaintiff argues discrimination contributed to her alleged

demotion and termination.              plaintiff may establish a claim of

illegal disparate treatment through either direct evidence or


                                        18
circumstantial evidence."             Wilson v. B/E Aerospace, Inc., 376 F.3d

1079,    1085   (llth     Cir.      2004).     Plaintiff      does       not   attempt   to

establish       either        her    gender        discrimination        or    disability

discrimination claim using direct evidence.                     Disparate treatment

claims relying on circumstantial evidence are generally evaluated

under the framework set forth in McDonnell Douglas Corp. v. Green.

411 U.S. 793, 802-04 (1973).                   The McDonnell Douglas framework

applies      to        both     gender        discrimination         and       disability

discrimination disparate treatment claims. Lewis v. City of Union

City, 918 F.3d 1213, 1220 (llth Cir. 2019) (en banc) (gender

discrimination under Title VII); Durley v. APAC, Inc., 236 F.3d

651, 657 (llth Cir. 2000) (disability discrimination under ADA).

        Under the McDonnell Douglas framework, a plaintiff must first

establish a prima facie case for the violation.                      St. Mary^s Honor

Ctr. V. Hicks, 509 U.S. 502, 506 (1993).                     ''The burden of proving

a prima facie case is not onerous."                   Watson v. Fort Worth Bank &

Tr., 487 U.S. 977, 986 (1988) (citation and internal quotation

marks omitted).         Success in establishing a prima facie case creates

a   rebuttable         presumption     that    the     employer      acted     illegally.

McDonnell Douglas, 411 U.S. at 802.                   "The burden then must shift

to the employer to articulate some legitimate, nondiscriminatory

reason for the [adverse employment action]."                       Id.    The employer's

burden     is     an    "exceedingly         light"    one    of    "production,         not

persuasion," which means the employer "need only produce evidence


                                              19
that could allow a rational fact finder to conclude that [the

employment action] was not made for a discriminatory reason."

Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1331 (11th Cir.

1998); Meeks v. Comput. Assocs. Int^l, 15 F. 3d 1013, 1019 (11th

Cir. 1994).     If the employer meets this burden, the burden shifts

back to the plaintiff who can only avoid summary judgment by

presenting ^^significantly probative" evidence that the proffered

reasons are pretextual.         Young v. Gen. Foods Corp., 840 F.2d 825,

829 (11th Cir. 1988) (citation omitted).

       1. Demotion - Gender and Disability Discrimination

       Plaintiff alleges that her relocation from the new car service

department to the used car service department was a discriminatory

demotion based upon her gender and disability,

            a. McDonnell Douglas Analysis

       Under Title VII, "It shall be an unlawful employment practice

for an employer — (1) . . . to discriminate against any individual

with    respect   to    [her]    compensation,    terms,    conditions,   or

privileges of employment, because of such individual's . . . sex."

42     U.S.C.   § 2000e-2(a).        Additionally,    the   ADA   disallows

"discriminat[ion] against a qualified individual on the basis of

disability in regard to job application procedures, the hiring,

advancement,       or      discharge        of     employees,      employee

compensation, . . . and other terms, conditions, and privileges of

employment." 42 U.S.C. 12112(a).           Plaintiff acknowledges that her


                                      20
claims are for disparate treatment.              Accordingly, the McDonnell

Douglas framework applies.

      In her response opposing summary judgment, Plaintiff included

the   elements   to    make   out   a   prima    facie    case   of   gender   and

disability discrimination.^         (Resp. Opp'n Mot. for Summ. J., at

14, 17.)     The requirement that the employer treated '^similarly

situated    employees     outside       of    [her]    protected      class    more

favorably" is recognized as an element of each prima facie case

for disparate treatment.        (Id.)        Comparator evidence is the most

common     mechanism    for    satisfying        the     "similarly     situated"

requirement.     See Lewis, 918 F.3d at 1217 (citing Tex. Dep^ t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 258-59 (1981)) ("similarly

situated" means a "comparator").             Yet, Plaintiff appears to accept

that she cannot point to a proper comparator regarding her alleged

demotion.    Rather than putting forth evidence of a comparator that

was similarly situated and not demoted. Plaintiff argues that she

need not produce comparator evidence to survive summary judgment

and may instead show a "convincing mosaic of circumstantial

evidence."


            b. ^^Mixed-Motive'' and ^'Convincing Mosaic" Analysis




3 Plaintiff makes no attempt to argue that her ADA claim is based upon a failure
to accommodate. Accordingly, the Court only evaluates Plaintiff's disability
discrimination claims under the disparate treatment theory that she was demoted
and terminated because of her disability.



                                        21
     Because Plaintiff departs from the traditional comparator

analysis, the    Court analyzes     whether the     record      evidences a

^^convincing mosaic of circumstantial evidence that would allow a

jury to infer intentional discrimination by the decisionmaker."

Smith V. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (llth Cir.

2011) (finding a plaintiff can survive summary judgment upon

presenting ^^circumstantial evidence that creates a triable issue

concerning the employer's discriminatory intent").              The ''mixed-

motive" framework requires a plaintiff to show: "(1) The defendant

took an adverse employment action against the plaintiff; and (2)

A   protected characteristic was         a   motivating   factor for the
defendant's adverse employment action." Quigg v. Thomas Cty. Sch.

Dist., 814    F.3d 1227, 1232-33 (llth Cir. 2016) (punctuation

omitted).     A convincing mosaic of circumstantial evidence is

sufficient to survive summary judgment on the motivating factor

element.    See McCarley v. City of Northport, 240 F. Supp. 3d 1242,

1248-49 (N.D. Ala. 2017).

      The convincing mosaic theory is not intended to undermine the

usual requirement of an identified comparator.             Turner v. Fla.

Prepaid Coll. Bd., 522 F. App'x 829, 833 (llth Cir. 2013) (per

curiam).     The evidence presented under the "convincing mosaic"

must be sufficient enough "to overcome the lack of comparator

evidence."     Williams   v.   Cleaver-Brooks,    Inc.,   No.    7:11-CV-144

(HL), 2012 WL 6151141, at *8 (M.D. Ga. Dec. 11, 2012); accord Bell


                                    22
V. Crowne Mgmt., LLC, 844 F. Supp. 2d 1222, 1234 (S.D. Ala. 2012)

(^'When a plaintiff cannot draw into question the most obvious

nondiscriminatory              reason      for      unequal    treatment . . . ,           any

substitute       evidence        must     be     comparably    powerful      in    order     to

preserve to the prima facie case its gate-keeping function as

ordained by the Supreme Court.").                       "'When an employee raising a

mixed-motive claim solely on remarks that indirectly evidence

discrimination,           the     employee          must   show    that      circumstances

surrounding the remarks create a genuine issue of material fact

that the employer actually relied on her sex or gender in making

its decision."           Quigg, 814 F.Sd at 1241 (internal quotation marks

omitted).

       To support her position, Plaintiff directs the Court to a

comment     Mr.        Wideman,     her        immediate    supervisor,       made       before

Plaintiff's relocation: that he wanted to ''hug the girls" before

Plaintiff underwent her double mastectomy as part of her breast

cancer treatment.^             In passing. Plaintiff also refers to numerous

alleged derogatory comments that Mr. Wideman made to Plaintiff

regarding her gender.^              (Resp. Opp'n Mot. for Summ. J., at 17.)


 The social media posts at issue are irrelevant to Plaintiff's alleged demotion.
The   evidence    is    that   Defendant    moved     Plaintiff from   the   new   car   service
department to the used car service department effective the first week of
October, 2015.  The evidence shows that Defendant became aware of Plaintiff's
online post on July 11, 2016, and therefore, the social media post could not
have been a factor in Plaintiff's move to the used car service department.
^ Reviewing the record, statements that Mr. Wideman allegedly made referencing
gender include a statement made to a third person that Plaintiff was a "bitch"
{Woodward Dep., at 71:15-72:7), a comment that "if [Plaintiff] kept cooking
like that he could get her pregnant" (id. at 74:4-8), stating that Plaintiff


                                                 23
In response, Defendant initially argued that Plaintiff does not

identify a decision maker.        (Reply Br. Supp. Mot. for Summ. J.,

Doc. 31, at 13.)       Later, Plaintiff admitted, however, that Mr.

Wideman was not the decision maker and affirmatively states that

Mr. Gibbs made the transfer decision.         (Pl.'s St. of Disputed Mat.

Facts, SI 11.)    Plaintiff points to no evidence establishing that

Mr.   Gibbs's    decision   was   motivated   by   discriminatory     animus.

Accordingly, Mr. Gibbs is a neutral decisionmaker.

      Considering Mr. Gibbs is a neutral decisionmaker. Plaintiff

may only survive summary judgment under a cat's paw theory. ^^Under

this theory, a non-decisionmaking employee's discriminatory animus

may be imputed to a neutral decisionmaker when the decisionmaker

has not independently investigated allegations of misconduct."

Dwyer v. Ethan Allen Retail, Inc., 325 F. App'x 755, 757 (11th

Cir. 2009) (per curiam) (citing Llampallas v. Mini-Circuits, Lab,

Inc., 163 F.3d 1236, 1249 (11th Cir. 1998)). "In such a case, the

recommender is using the decisionmaker as a mere conduit, or ^cat's

paw' to give effect to the recommender's discriminatory animus."




"could not be coming around [the place of employment] dressed in jeans" (id. at
74:13-17), and a remark that he did not want to hire any more women because
they "were full of drama" (i^ at 241:11-21). Plaintiff offers no evidence
regarding when these statements occurred in relation to the alleged adverse
employment action. See Quigg, 814 F.3d at 1242 (considering temporal proximity
of communications evidencing bias to the employment action); see also Williams,
2012 WL 6151141, at *8 (removing circumstantial evidence from convincing mosaic
analysis that occurred "at least three years before" the adverse employment
action).   Plaintiff bears the burden of producing a convincing mosaic of
circumstantial evidence.



                                      24
Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1332 (llth Cir.

1999) (per curiam) (citation omitted).

     Here,    Plaintiff     attributes     discriminatory     animus    to   Mr.

Wideman, not Mr. Gibbs, but Plaintiff "has not introduced any

evidence    that   could    reasonably   indicate    that    [Mr.   Wideman's]

alleged discriminatory animus influenced [Mr. Gibbs's] decision to

[relocate] her."      Id.     In Dwyer, the employee argued that her

supervisor discriminated against her when her supervisor, who

allegedly harbored animus regarding her disability, recommended to

his supervisor that the employee should be terminated.                  Despite

the recommendation, the Eleventh Circuit still affirmed summary

judgment to the employer.       325 F. App'x at 757-58.       In comparison.

Plaintiff    offers   no   evidence   that   Mr.   Wideman   made   a   similar

recommendation to Mr. Gibbs.          Because Plaintiff is relying on a

convincing mosaic theory, her failure to offer evidence regarding

Mr. Gibbs's discriminatory intent or Mr. Wideman's recommendation

for her transfer falls well short of her burden.®             Cf. Quigg, 814

F.3d at 1242; Smith, 644 F.3d at 1329-35.           Therefore, Defendant is

entitled to summary judgment on Plaintiff's claims related to her

demotion and reduction in pay.




6 Because the Court concludes that Plaintiff fails to offer sufficient evidence
under her alternative theories to establish a prima facie case, the Court need
not address Defendant's argument that a mixed motive theory is inapplicable to
a disability discrimination claim regarding Plaintiff's alleged demotion.
(Reply Br. Supp. Mot. for Summ. J., at 21-22.)


                                      25
      2. Termination


      The Court next evaluates Plaintiff's claims that Defendant

terminated her because of her gender and disability.                  In doing so,

the   Court    turns    to   the   familiar    McDonnell      Douglas    framework.

Because the prima facie requirements for gender discrimination and

disability discrimination differ, the Court analyzes the prima

facie case for each separately.

              a. Prima Face Case - Gender Discrimination

      To establish a prima facie case of disparate treatment gender

discrimination through circumstantial evidence, a plaintiff must

first show that "(1) she belongs to a protected class; (2) she was

subjected to adverse employment action; (3) her employer treated

similarly     situated       employees   outside      her    classification     more

favorably; and (4) she was qualified to do the job."                      Wilson v.

B/E   Aerospace,       Inc.,   376   F.3d     1079,   1091    (11th     Cir.   2004).

Defendant concedes three of the four elements acknowledging: (1)

Plaintiff is a member of a protected class; (2) Plaintiff was

qualified to perform her former job as Assistant Service Manager;

and (3) Plaintiff's termination constitutes an adverse employment

action.   Defendant disputes, however, that Plaintiff can establish

the remaining ^^similarly situated" element arguing that Plaintiff

points to no employees outside her classification treated more

favorably.




                                         26
      The    Eleventh     Circuit      recently    clarified     that ''similarly

situated"     means     that   the     plaintiff   "and   her    comparators    are

similarly situated in all material respects."                 Lewis, 918 F.3d at

1224 (internal punctuation omitted).                 Similarly situated in all

material respects means that the comparator "will have 'engaged in

the same basic conduct (or misconduct) as the plaintiff[;] will

have been subject to the same employment policy, guideline, or

rule as the plaintiff[;] will ordinarily (although not invariably)

have been under the jurisdiction of the same supervisor as the

plaintiff[;]      and     will    share    the     plaintiff's    employment     or

disciplinary history."           McQueen v. Ala. Dep't of Transp., 769 F.

App'x 816, 821-22 (11th Cir. 2019) (per curiam) (quoting Lewis,

918 F.Sd at 1238-39).            Lewis, in no uncertain terms, stated that

the comparator evidence is proper analyzed at the prima facie

stage.      Lewis, 918 F.3d at 1224.

      First, the Court highlights that Plaintiff argues one of

Defendant's reasons for her termination was Defendant's discovery

of an online post by Plaintiff.            Defendant claims the post was not

a reason for terminating Plaintiff but the reason Defendant did

not   rehire    Plaintiff.         Although    the    Court   saves    the   pretext

analysis,      the    timing      of   Defendant's     decision       to   terminate

Plaintiff is essential to Plaintiff establishing a prima facie

case through comparator evidence.                 If the evidence conclusively

establishes Defendant decided to terminate Plaintiff prior to it



                                          27
discovering Plaintiff's online post, the post would be removed as

a cause for her termination as a matter of law thereby eliminating

the referenced social media posts from consideration as underlying

conduct for the comparator analysis.             See Lewis, 918 F.3d at 1227

('MA] similarly situated comparator . . . will have engaged in the

same basic conduct (or misconduct) as the plaintiff . . .                         .

The   Parties   hint    at   a   dispute     regarding     the    timing    without

specifically    addressing       the   issue.      Nevertheless,        the   Court

examines the issue to determine if an issue of fact exists.

      Defendant contends that Angela Hooks sent Plaintiff a letter

on May 25, 2016, informing Plaintiff that she was no longer an

active employee.        Plaintiff admits receiving the letter (Pl.'s

Resps. to Def.'s First Request for Admissions, Doc. 22-3, ^ 11)

but claims Defendant never informed her of her termination before

she returned to work on July 18, 2016.              At that time. Defendant

expressed uncertainty regarding her position and asked her to

return the following day.         Defendant's Director of Human Resources

states that on July 19, 2016, she informed Plaintiff of her

termination.     (Hooks Aff., ^ 26.)            On that same day. Defendant

presented   Plaintiff        a   severance      agreement.        The      Severance

Agreement states, "Employee desires to accept the severance and

resigns   her employment effective the              date    she    executes this

agreement."     (Severance Agreement, at 133.)             On or near July 11,

2016,   Defendant      was made aware of the online post at issue.


                                        28
Nothing    in     the   foregoing   evidence    conclusively     establishes

Defendant decided to terminated Plaintiff prior to discovering the

online post.

     Plaintiff presents evidence that three male employees of

Defendant, with no cancer or other similar diagnosis, made social

media posts sufficiently similar in nature to Plaintiff's to render

them comparators.^        At the outset, Mr. Licklider is an improper

comparator as a matter of law.          Defendant puts forth evidence that

Mr. Licklider was no longer an employee of Defendant when Defendant

became    aware    of   his   post in   question.     Plaintiff offers       no

competing evidence on this issue. Therefore, under the Lewis test,

even accepting Plaintiff and Mr. Licklider engaged in similar

conduct, the remaining considerations used to establish their

similar situation are lacking.

      Next, Defendant argues that Mr. Cook is not similarly situated

because, despite his active employment status with Defendant when

the post was discovered, Mr. Cook removed the post after Defendant


  Defendant objects to the comparator social media posts in its response to
Plaintiff's Statement of Disputed Material Facts as hearsay and because the
posts are not properly authenticated. (Def.'s Resp. to Pl.'s St. of Mat. Facts,
Doc. 40,    43, 44, 46, 47, 52.) First, Defendant arguably waived its objections
to the Court's consideration of the social media posts at this stage by failing
to raise the objections in its reply brief and sur-reply brief. Cf. Thomas v.
Clayton Cty., 94 F. Supp. 2d 1330, 1332 (N.D. Ga. 2000) (finding objection
properly made when raised in reply brief).            Nevertheless, "a court
may . . . consider evidence that is admissible or that could be presented in an
admissible form" at trial. Denney v. City of Albany, 247 F.3d 1172, 1189 n.lO
(11th Cir. 2001). The Court concludes that the social media posts could be
presented in admissible form.       To the extent Defendant objects to the
consideration of the comparator social media posts at this stage, Defendant's
objection is overruled.


                                        29
received notice of it.            (Reply Supp. Mot. for Summ. J., at 17.)

The fact that Mr. Cook removed the post after Defendant's awareness

of it does not materially change the facts that Defendant was made

aware the post existed while it employed Mr. Cook and the posts

are   similar    in    nature.       As   noted,    if   Plaintiff   was    in    fact

terminated prior to Defendant discovering the online post, the

Court agrees that Plaintiff and Mr. Cook would not be similarly

situated.    But, having found an issue of fact regarding Plaintiff's

employment      status    at   the    time      Defendant   was   made     aware    of

Plaintiff's post, and considering Defendant's failure to offer

other     distinguishing       evidence.        Plaintiff   and   Mr.      Cook    are

sufficiently similar to constitute comparators.

        Finally, Plaintiff asserts Mr. Spooner's social media post is

the same underlying conduct, but Defendant did not terminate him.

Defendant attempts to distinguish Mr. Spooner's post with evidence

that Mr. Spooner's Facebook account was private at the time

Defendant received information regarding the post.                   (Hooks Aff.,

SI 29.)     Plaintiff puts forth evidence that she                   accessed       Mr.

Spooner's post without a "friend" connection, implying the post

was   public.         (Woodward    Dep.,     at    363:17-364:4.)        Given     that

Defendant employed Mr. Spooner at the time the post existed on his

Facebook account and conflicting evidence exists regarding whether

his account was public or private at all relevant times, Mr.

Spooner and Plaintiff are proper comparators.



                                           30
     Defendant     further      argues    that     the     male     employees     are

different because the corporate office did not discover the male

employees' posts. Even so, this is not a significant enough reason

to distinguish the conduct.             The relevant question is whether

Defendant,      aware    of     similar        conduct,     treated         employees

differently.     There is no dispute that Defendant was notified of

all three social media posts.             Plaintiff meets her prima face

burden to put forth evidence of proper comparators.

             b. Prima Facie Case - Disability Discrimination

     The     Parties    agree    that     a    prima      facie     cas.e   for   ADA

discrimination requires a plaintiff to show that, ^^at the time of

the adverse employment action" she: ^Ml) [was] disabled; (2) [was]

a   qualified    individual;     and     (3)    was    subjected       to    unlawful

discrimination because of [her] disability."                      U.S. Equal Emp't

Opportunity Comm'n v. St. Joseph's Hosp., Inc., 842 F.3d 1333,

1343 (11th Cir. 2016); Greenberq v. BellSouth Telecomm., Inc., 498

F.3d 1258, 1263 (11th Cir. 2007) (per curiam).                     When relying on

circumstantial evidence in the disparate treatment context, the

third element generally requires that a comparator "engaged in

similar misconduct but [was] not similarly disciplined."                     Wolfe v.

Postmaster Gen., 488          F. App'x 465, 468 (11th Cir. 2012) (per

curiam).     Defendant expressly concedes only that Plaintiff had a

disability.      (Br. Supp. Mot. for Summ. J., at 29.)                       Further,

Defendant does not appear to dispute that Plaintiff suffered an


                                         31
adverse employment action, termination.           See Crawford v. Carroll,

529 F.3d 961, 970 (11th Cir. 2008).             Defendant argues, however,

that Plaintiff fails to satisfy the "qualified individual" element

as to termination because she was on leave.

     Under the ADA, a "qualified individual" is a person who "with

or without reasonable accommodation, can perform the essential

functions of [her] employment."         42 U.S.C. § 12111(8).      Defendant

argues that Plaintiff was not a "qualified individual" because she

required long-term medical leave; thus, she could not perform the

essential functions of her employment.                It is well-established

that an employer is not required to provide indefinite leaves of

absence to an employee with a disability.             Wood v. Green, 323 F.3d

1309,     1313-14      (11th   Cir.   2003).       Defendant    also   offers

uncontradicted evidence that Plaintiff exceeded the permissible

leave, but Defendant, in brief, does not claim that it terminated

Plaintiff for taking leave beyond the permissible limit.

        The   record    contains   evidence    that    Defendant   terminated

Plaintiff after she was cleared to return to work following her

cancer treatment.         Having overcome the disability, and based on

Defendant's      acknowledgement      that    Plaintiff   was   qualified   to

perform her job prior to leave, there is, at minimum, a question

of fact regarding Plaintiff s ability to resume as an Assistant

Service Manager following leave.




                                       32
       Finally, for the reasons set forth in Section III(C)(2)(a),

supra, Plaintiff meets her burden of establishing a prima facie

case for disability discrimination.           There is a question of fact

surrounding       the   timing   of   Defendant's   decision   to   terminate

Plaintiff and the reason for her termination.             Because Plaintiff

points to comparators who engaged in similar conduct, did not have

a disability, and were not terminated for their social media posts.

Plaintiff satisfies her prima facie burden.           Because the remaining

arguments under the McDonnell Douglas framework equally apply to

Plaintiff s gender discrimination and disability discrimination

claims, the Court analyzes them together.

            c. Legitimate, Nondiscriminatory Reasons

       Defendant offers a legitimate, nondiscriminatory reason for

terminating Plaintiff and an additional reason for not rehiring

Plaintiff.    First, the undisputed evidence is that after Plaintiff

took     leave.    Defendant     demolished   the    center    which    housed

Plaintiff's prior position.           Second, Defendant claims it refused

to rehire Plaintiff after receiving notification of the online

post.®    ''To satisfy this intermediate burden, the employer need

only produce admissible evidence which would allow the trier of

fact rationally to conclude that the employment decision had not



8 Despite Defendant's contention that it did not terminate Plaintiff because of
the online post, because the timing of Defendant's decision to terminate
Plaintiff is factually disputed, the Court must examine whether an issue of
fact exists regarding the online post's contribution to Plaintiff's termination.


                                        33
been motivated by discriminatory animus."            Combs v. Plantation

Patterns, 106 F.3d 1519, 1528 (11th Cir. 1997) (emphasis omitted)

(quoting Tex. Dep^t of Cmty. Affairs v. Burdine, 450 U.S. 248, 257

(1981)).

     First, a business decision to eliminate a position may serve

as a legitimate, nondiscriminatory reason for termination.               See

Gardner v. Aviagen, 454 F. App'x 724, 728 (11th Cir. 2011) (per

curiam); see also Mitchell v. City of LaFayette, 504 F. App'x 867,

870 (11th Cir. 2013) (per curiam) (citing Tidwell v. Carter Prods.,

135 F.3d 1422, 1426 (11th Cir. 1998)). Second, an employee's social

media content may serve as a legitimate, nondiscriminatory reason

for talcing adverse employment action.           See Carney v. City of

Dothan, 158 F. Supp. 3d 1263, 1282 (M.D. Ala. 2016).              Defendant's

proffered reasons satisfy its burden,

           d. Pretext


     To    survive    summary   judgment.     Plaintiff    must   show   that

Defendant's proffered reasons were pretextual.            Meeting the burden

requires ^'sufficient evidence to demonstrate the existence of a

genuine issue of fact as to the truth of each of the employer's

proffered reasons for its challenged action" by demonstrating

"such       weaknesses,         implausibilities,          inconsistencies,

incoherencies,   or    contradictions    in    the   employer's     proffered

legitimate reasons for its action that a reasonable factfinder

could find them unworthy of credence."         Cooper v. S. Co., 390 F. 3d


                                    34
695, 725 (11th Cir. 2004) (citation omitted), overruled, in part,

on other grounds, Ash v. Tyson Foods, Inc., 546 U.S. 454 (2006);

Combs, 106 F.3d at 1529.       ''A plaintiff is not allowed to recast an

employer's proffered nondiscriminatory reasons or substitute her

business judgment for that of the employer."                Alvarez v. Royal

Atl.   Developers,     Inc.,   610   F.3d    1253,   1265   (11th   Cir.   2010)

(quoting Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir.

2000) (en banc)).        If the employer satisfies the intermediate

burden, "an employee must meet that reason head on and rebut it,

and she cannot succeed by simply quarreling with the wisdom of

that reason." Id. at 1265-66 (quoting Chapman, 229 F. 3d at 1030).

An employer's multiple reasons for an employment action do not

necessarily demand a finding that the explanations are shifting or

inconsistent.    Tidwell, 135 F.3d at 1428.          When an employer offers

multiple     reasons    for    termination,      "those     reasons   must    be

inconsistent in order to constitute evidence of pretext," Moore v.

Jefferson Cty. Dep't of Human Res., 277 F. App'x 857, 859 (11th

Cir. 2008) (citing Zaben v. Air Prods. & Chems., Inc., 129 F. 3d

1453, 1458-59 (11th Cir. 1997)), or the plaintiff must put forth

"record evidence . . . permit[ting] a reasonable factfinder to

reject each . . . proffered explanation[] for                [the] decision."

Combs, 106 F.3d at 1539.

       The   Court     finds    that        Defendant's     explanations     are

inconsistent and Defendant contradicts itself to the point that a



                                       35
reasonable factfinder could conclude Defendant's proffered reasons

for termination are unworthy of credence.         First, Defendant claims

that the only reason for terminating Plaintiff was the elimination

of her position.      Defendant claims it then refused to rehire her

based upon the social media post.         The discrepancies begin here.

In Ms. Hooks's Affidavit, she states that Ms. Woodward approached

Mr. Spooner about her job on July 18, 2016.           But,     [u]nbeknownst

to [Mr.] Spooner, . . . the dealership's General Manager, William

Gibbs, had received an e-mail . . . advising of an inflammatory

online comment made by [Plaintiff]."            (Hooks Aff., S[ 25.)       Ms.

Hooks continues, ''Based on the elimination of Ms. Woodward's

position and her online post, . . . I advised Ms. Woodward on July

19, 2016 that her job had been eliminated and, thus, her employment

was terminated and that she was not eligible to be re-hired for

any position at the dealership due to her online post."                 (Id.

5 26.)

     A   factfinder    could   interpret    Ms.    Hooks's     statement    to

corroborate   Plaintiff's      argument   and     contradict    Defendant's.

First, she affirms under oath that Plaintiff was informed that she

was terminated on July 19, 2016, the day of her meeting after

returning from leave.     Second, Ms. Hooks states that when, on July

18, 2016, Mr. Spooner asked Plaintiff to return the following week,

Mr. Spooner lacked knowledge of the social media post.            Ms. Hooks,

on the other hand, upon learning of the conversation between Mr.


                                    36
Spooner and Plaintiff, asked Plaintiff to return the next day,

July 19, 2016.          Upon Plaintiff's return, Ms. Hooks, possessing

knowledge    of    the    social    media      post,    terminated          Plaintiff's

position and explained Plaintiff was ineligible for rehire at the

same time, but for different reasons.

     Further,      the      EEOCs      Right     to    Sue      letter       reveals    a

contradiction      in    Defendant's     statements:         ^^In   regards    to   your

termination. Respondent stated that their main reason was because

of your facebook comment.           Respondent alleged that that facebook

comment from you was racially controversial and inappropriate as

a management employee of Jim Hudson Lexus.                      (EEOC Right to Sue

Letter, Doc. 22-2, at 157.)

     These inconsistencies          are     sufficient for           a jury to find

Defendant's       claimed     reason     for     terminating          Plaintiff,       the

elimination of her position, false.                    Based on the foregoing,

sufficient     evidence       exists      that     a   jury         could    disbelieve

Defendant's argument that it terminated Plaintiff because it

eliminated    Plaintiff's       position         and   instead        find    Defendant



5 Plaintiff does not cite to this statement, and Defendant makes no objection
to the admissibility of this statement. But, ''[t]o the extent the EEOC right-
to-sue letter . . . may be characterized as hearsay, this evidence may be
considered at summary judgment if it can be reduced to admissible form at
trial." Boykin v. Gulf Coast Enters., No. 2:15-cv-631-MHT-GMB, 2016 WL 1357459,
at *4 n.5 (M.D. Ala. Mar. 17, 2016) (citing Macuba v. Deboer, 193 F.3d 1316,
1322 (11th Cir. 1999)). As was the case in Boykin, "the [C]ourt finds that,
assuming this evidence constitutes hearsay, it could be admissible at trial
through the presentation of live testimony or through an exception to the
hearsay rule, and therefore it may be considered at the summary-judgment stage.
Id.; see also supra Note 7.


                                          37
terminated       Plaintiff   because        of    the    social       media   post.     The

elimination of Defendant's proffered reason allows a factfinder to

conclude     that,      because      of     Defendant's          treatment      of    other

employees'       social     media    posts,        Defendant's          termination      was

discriminatory.        See Standard, 161 F.3d at 1332.                   The combination

of issues of fact regarding the validity of Defendant's legitimate,

nondiscriminatory reason for termination and Defendant's disparate

treatment    of comparators          allows       Plaintiff        to    survive     summary

judgment on her claims of gender and disability discrimination as

to her termination.


D. Intentional Infliction of Emotional Distress

     Plaintiff         argues   that       her      alleged       demotion     after     her

diagnosis and her termination following her return to work evidence

intentional infliction of emotional distress.                       The Court concludes

Defendant is entitled to summary judgment on this claim.

      Under Georgia law, the elements of a cause of action for

intentional       infliction        of     emotional          distress    include:      ''(1)

intentional       or    reckless         conduct;       (2)    that      is   extreme    and

outrageous; (3) a causal connection between the wrongful conduct

and the emotional distress; and (4) severe emotional distress.

Ferrell     v.    Mikula,    672     S.E.2d       7,    13     {Ga.     Ct.   App.    2008).



  Based upon the Court's finding that Plaintiff survives summary judgment on
her disability discrimination claim through comparator evidence, the Court need
not address whether a '"mixed motive" theory of discrimination is proper to prove
a disability discrimination claim under the ADA.               See supra Note 6.


                                             38
^^Liability for [intentional infliction of emotional distress] has

been found only where the conduct has been so outrageous in

character, and so extreme in degree, as to go beyond all possible

bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized community."       Yarbrouqh v. SAS Sys.,

Inc., 419 S.E.2d 507, 509 (Ga. Ct. App. 1992).     ^^Whether a claim

rises to the requisite level of outrageousness and egregiousness

to sustain a claim for intentional infliction of emotional distress

is a question of law."    Frank v. Fleet Fin., Inc. of Ga., 518

S.E.2d 717, 720 (Ga. Ct. App. 1999) (citation omitted).

     The Eleventh Circuit's decision in Roddy v. City of Villa

Rica squarely addresses the issue at hand. 536 F. App'x 995 (11th
Cir. 2013) (applying Georgia law).         In Roddy, the plaintiff
suffered a back injury and was terminated after he exhausted all
leave.    Id. at 997.    In affirming summary judgment for the

defendant, the Eleventh Circuit noted, ''Georgia courts have held

that an employer's termination of an employee — however stressful
to the employee — generally is not extreme and outrageous conduct.

Id. at 1003 (quoting Clark v. Coats & Clark, Inc., 990 F.2d 1217,
1229 (11th Cir. 1993) (citing ITT Rayonier v. McLaney, 420 S.E.2d

610, 612 (Ga. Ct. App. 1992))).       Absent abuse or disrespect, an

employment action is not extreme or outrageous conduct as a matter

of law.   Id.




                                 39
     Although Plaintiff s cancer diagnosis and subsequent double

mastectomy were undoubtedly more significant in comparison to the

back injury at issue in             Roddy, Plaintiff offers          no authority

suggesting      that       the     underlying     disability    amplifies     the

outrageousness of the employment decision.               Defendant's employment

decision may be viewed as harsh or unkind, but Plaintiff presents

no evidence that Defendant's conduct reached sufficient levels to

succeed on her intentional infliction of emotional distress claim.

     Furthermore, Plaintiff points to no evidence establishing

that the employment actions in question caused severe emotional

distress.       "Although,       ^the frustration associated with losing

one's     job'"      or    being    demoted     "'is     understandable,'    that

frustration alone is not 'severe.'"                    {quoting Jones v. Fayette

Family Dental Care, Inc., 718 S.E.2d 88, 91 (Ga. Ct. App. 2011)).

Accordingly, Plaintiff's claim for intentional infliction of
emotional distress fails.




                                   IV. CONCLUSION


        Based   on   the    foregoing.    Defendant's       motion   for   summary

judgment (Doc. 22) is GRANTED IN PART and DENIED IN PART.
Defendant's motion is granted as to Plaintiff's claims for age

discrimination, retaliation, hostile work environment, intentional

infliction      of     emotional      distress,    disability     discrimination

related to her alleged demotion, and gender discrimination related


                                          40
to   her   alleged   demotion,   to   the    extent   she     asserts    each.

Plaintiff s remaining claims under the ADA and Title VII shall

proceed to trial in due course.

     ORDER   ENTERED    at   Augusta,      Georgia,   this              day   of

September, 2019.




                                                             !F JUD(
                                            iTES DISTRICT COURT
                                  south^:rn district of Georgia




                                      41
